                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION




 VANCE WALLACE WORDEN,

                        Petitioner,                                       No. 6: l 9-cv-00898-YY

          v.
                                                                        OPINION AND ORDER
 BRANDON KELLY,

                        Respondent.



MOSMAN,J.,

       On March 24, 2021, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F. & R.) [ECF 38]. Judge You recommends that I dismiss as untimely the

Petition for Writ of Habeas Corpus [ECF 2], dismiss this case with prejudice, and decline to

issue a ce1iificate of appealability. Petitioner Vance Wallace Worden filed Objections [ECF 40].

Upon review, I agree with Judge You's recommendation and ADOPT her F. & R. as my own

opm10n.

                                      STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the comi, to which any party may

file written objections. The comi is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The comi is generally required to

make a de nova determination regarding those portions of the repmi or specified findings or
I - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those pmiions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any paii of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       I ADOPT Judge You's F. & R. [ECF 38] as my own opinion. I DISMISS as untimely Mr.

Worden's Petition for Writ of Habeas Corpus [ECF 2], and I DISMISS this case with prejudice.

Because Mr. Worden has not made a substantial showing of the denial of a constitutional right, a

ceiiificate of appealability is DENIED. See 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.
                           ~
       DATED this jxday of June, 2021.




                                                              1&1il'!iJf-
                                                              United States District Judge




2   OPINION AND ORDER
